787 N.W.2d 492 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Stephen Frank HEYZA, Defendant-Appellant.
Docket No. 141031. COA No. 296313.
Supreme Court of Michigan.
September 9, 2010.

Order
On order of the Court, the application for leave to appeal the March 23, 2010 order of the Court of Appeals is considered. We DIRECT the Macomb County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order.
The application for leave to appeal remains pending.